113 F.3d 1240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rodney C. DYSON, Petitioner-Appellant,v.Eddie YLST, Warden, Respondent-Appellee.
No. 96-15765.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1997.*Decided May 14, 1997.

Before:  FLETCHER, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Rodney C. Dyson, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his second degree murder conviction.  Dyson asserts that the district court erred when it denied his claims that the jury was improperly instructed and that counsel was ineffective when he failed to object to the instructions.  We have jurisdiction pursuant to 28 U.S.C. § 2253, and review de novo.  See Martinez-Villareal v. Lewis, 80 F.3d 1301, 1305 (9th Cir.), cert. denied, 117 S. Ct. 588 (1996).


3
We affirm for the reasons stated by the district court in its order filed on February 27, 1996.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Dyson's contention that the district court should have held an evidentiary hearing on his claims is waived because it is raised for the first time in his reply brief, see Gray v. Lewis, 881 F.2d 821, 823 n. 3 (9th Cir.1989), and in any case lacks merit, see Greyson v. Kellam, 937 F.2d 1409, 1415 (9th Cir.1991)